The only question presented in this case is whether or not Section 5435 R. G. S., 7578 C. G. L., is in such conflict with Section 5413 R. G. S., 7556 C. G. L., that both statutes cannot be held to be operative.
It is contended by the plaintiff in error that Section 5413 R. G. S., being a part of chapter 6225 Acts of 1911, repealed the other Section. We can find no basis for this contention. Both of these statutes were adopted as substantive law by the Legislature of the State of Florida in its adoption of the Revised General Statutes of Florida as the statutory law of this State and as both sections have a definite field of service and operation, although they apply to like subjects, there is no such conflict between them as to destroy the force and effect of either.
The judgment should be affirmed and it is so ordered.
Affirmed.
  BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur. *Page 19
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.